



Exhibit 10.6


IMEDIA BRANDS, INC.
First Amendment to Common Stock and Warrant Purchase Agreement
This First Amendment, dated as of June 12, 2020 (the “Amendment”), amends that
certain Common Stock and Warrant Purchase Agreement (the “Agreement”) dated as
of April 14, 2020 by and between iMedia Brands, Inc., a Minnesota corporation
with its principal office at 6740 Shady Oak Road, Eden Prairie, MN 55344-3433
(the “Company”), and those purchasers listed on the attached Exhibit A to the
Agreement and Sterling Time, LLC (an affiliate of one of the Purchasers).
Capitalized terms used herein but not otherwise defined shall have the
definitions set forth in the Agreement.
Recitals
The parties entered into the Agreement, Section 7 of which provides for an
accounts payable cap. The parties wish to amend the Agreement as set forth
herein in order to clarify the term of the accounts payable cap.
Amendment
1.    Section 7 of the Agreement is hereby amended and restated to read as
follows:
7.    Accounts Payable Terms.  Sterling Time, LLC (“Sterling Time”) and the
Company hereby agree that, notwithstanding the terms set forth in any purchase
order or other agreement, the accounts payable terms for Sterling Time are as
follows until May 31, 2022. The Company’s normal course accounts payable terms
with Sterling Time are 90-day aging from receipt date in the Company’s Bowling
Green Fulfillment Center. Each week through May 31, 2022, the Company will
calculate the accounts payable balance. Notwithstanding the foregoing, once the
Company’s accounts payable balance owed to Sterling Time exceeds (a) $3,000,000
in a given week during the first three fiscal quarters of any fiscal year of the
Company or (b) $4,000,000 in a given week during the fourth fiscal quarter of
any fiscal year of the Company (such amount, the “Agreed AP Floor”), the Company
will pay the accounts payable balance owed to Sterling Time that is above the
Agreed AP Floor.  Following May 31, 2022, the Company shall have 90 days to pay
Sterling Time any amounts deferred under the Agreed AP Floor. For the avoidance
of doubt, the Company may, at its option at any time, elect to pay Sterling Time
accounts payable balances that could result in the accounts payable balance
being below the Agreed AP Floor as well. 
2.    Except as set forth herein, there are no modifications or amendments of
the Agreement.
3.    For the convenience of the parties hereto, any number of counterparts of
this Amendment may be executed by the parties hereto, each of which will be an
original instrument and all of which taken together will constitute one and the
same agreement. Delivery of a signed counterpart of this Amendment by e-mail in
portable document format or comparable means of digital transmission will
constitute valid and sufficient delivery thereof.




[The Remainder of this Page is Blank]






IMBI | First Amendment to Purchase Agreement
 
Page 1

--------------------------------------------------------------------------------






In witness whereof, the foregoing Common Stock and Warrant Purchase Agreement is
hereby executed as of the date first above written.


 
 
IMEDIA BRANDS, INC.
 
 
 
 
 
 
By:
/s/ LANDEL HOBBS
 
 
 
Landel Hobbs, Chair of the Board
 
 
 
 
MICHAEL & LEAH FRIEDMAN, JTWROS
 
 
 
 
 
 
/s/ MICHAEL FRIEDMAN
 
 
Michael Friedman
 
 
 
 
 
 
/s/ LEAH FRIEDMAN
 
 
Leah Friedman
 
 
 
 
 
 
STERLING TIME, LLC
 
 
 
 
 
 
By:
/s/ MICHAEL FRIEDMAN
 
 
 
Michael Friedman, Member/Manager
 
 
 
 
 
 
INVICTA MEDIA INVESTMENTS, LLC
 
 
 
 
 
 
By:
/s/ EYAL LALO
 
 
 
Eyal Lalo, Owner
 
 
 
 
 
 
HACIENDA JACKSON LLC
 
 
 
 
 
 
By:
/s/ ALBERTO ROMANO GUAKIL
 
 
 
Alberto Romano Guakil, Owner
 
 

    






IMBI | First Amendment to Purchase Agreement
 
Signature Page


